DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 USC 119 (e) based on provisional application #63/168,097 filed on 3/30/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benger et al. ( US 20100022225 Al, hereinafter Benger) in view of (Holmes et al. US 2017035917 A1, hereinafter Holmes)..

Regarding claim 1, Benger discloses a method, comprising: 
providing, in association with designing a room for virtual conferencing (para. [0130]-[0133], Choosing eh event type: voice conferencing, web conferencing, video conferencing…;, an interface (Fig. 4; paras. [0060], lines 4-16, system 32 allows the initiator to use initiator PCD 6 to communicate, via channels 4, to IU PCDs 10 and server 8. Server 8 includes a user-communication module 34 and a scheduling module 36. User-communication module 34 includes an internet-communication module 38, an IVR/ DTMF module 40, and a device-specific communication module 42. System 32 enables the initiator to set and coordinate an event, for communication among IU s, based on server 8… the application installed on IU PCDs 10 communicates directly via channels 4; [0120], lines 4-7, GUI interface) for configuring an external communication to communicate with an external user (Fig. 5; paras. [0064], lines 3-7, The initiator is able to generate an interactive event request by using the contact list installed in the initiator's PCD 10 (or from a user database in server 8), mark the intended IUs (either users with or without an end-user application)… ; [0205], lines 1-9, If the IU is in the middle of an interaction or call, the IU can choose whether to send a response or not (Step 132). The client application is activated automatically, and lets the IU respond using an intuitive GUI. If the IU chooses not to respond, the client application sends the user status to the server (Step 128), and the process ends (Step 130). If the IU chooses to respond, the IU may respond with accept, decline, or decline but suggest alternative time, and may insert free text…); 
receiving, via the interface, an indication of first user input for setting properties for the external communication (paras. [0066], lines 1-7, event request is sent to server 8 (FIG. 4). Server 8 can then modify the request so the request is optimized according to the IU data (e.g. contextual and presence data) and the sending channel (e.g. it may decide to send the request to an IU through SMS only, or send the request to an IU with a PCD client application using all possible options provided by the initiator). Server 8 delivers the event request to each IU...); 
providing, in association with virtual conferencing for the room, the external communication in the room based on the properties (paras. [0087]\--[0088] (1) reserve a conference room ( e.g. web or voice) and send the details, or make the conference room contact the IUs; (2) initiate a phone call for a one on one event; [0165] (18) Following the initiator decision, a message to the IUs is sent, for example: [0166] (a) Voice conferencing; [0167] (b) "You should call number XXXXXX"; [0169] (d) Web conferencing: "You should receive a web conferencing invitation"; [0170] ( e) Interactive chat: will start as planned);
receiving an indication of second user input selecting the external communication (Fig. 19; paras. [0255], lines 1-4, user B can also respond at any time in order to find the optimal match (Step iv). User B can also select the matched time, or suggest an alternative time to be confirmed by the initiator (Step v )…by typing Y for Yes);
providing, in response to receiving indication of the second user input, for communication with the external user based on the properties (paras. [0255], lines 4-6, If user B selects the matched time, the graphic table will show all other IUs that user B is in the event as well (Step vi)…).  

Although Benger discloses the external communication (Fig. 5; paras. [0064], lines 3-7; [0205], lines 1-9), Benger fails to explicitly teach external communication element.
Holmes, in the same or similar field of endeavor, teaches external communication element (paras. [0451], lines 1-7 and 12-17, FIG. 15Q illustrates the first electronic device 502-A-1 updating the status indicator 1512 from “MEETING STARTING SOON” to “MEETING IN PROGRESS” in response to the start of the reservation for C. Schmidlapp. In FIG. 15Q, the meeting status interface 1518 includes a doorbell affordance 1590 in response to the participants of the previous meeting within the Ganymede meeting space… FIG. 15Q also illustrates the second electronic device 504-A-1 replacing display of the meeting expiration interface 1580 with the meeting status interface 1520 with the status indicator 1512 indicating "MEETING IN PROGRESS" in response to the start of the Reservation; [0452], lines 11-16, the meeting status interface 1518 includes a doorbell affordance 1590…; [0452], As shown in FIG. 15R, the expiration alert interface 1594 includes a dismiss affordance 1596, which, when activated (e.g., with a contact), causes the expiration alert interface 1594 to be replaced with the meeting status interface 1520 (e.g., as shown in FIG. 15Q).). 
Therefore, considering Benger and Holmes’ teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use doorbell device as taught by Holmes, to provide the meeting status (i.e., expiration/in progress) activation.

Regarding claim 2, Benger-Holmes discloses the method of claim 1, wherein the properties for the external communication element include a phone number (Benger, paras. [0166] (a); [0167] (b)) (Holmes, paras. [0451], lines 1-7 and 12-17; [0452], lines 11-16).  

Regarding claim 3, Benger-Holmes discloses the method of claim 2, wherein providing the communication with the external user comprises sending a text message based on the phone number (Benger, paras. [0166] (a); [0167] (b); [0205], lines 1-9).  

Regarding claim 4, Benger-Holmes discloses the method of claim 3, wherein the text message includes a link for navigating to the room to participate in the virtual conferencing (Benger, Fig. 8; Interaction Setting, C, Comm Layer, send SMNS invitation to participate, if no response after X min then send email.).  

Regarding claim 5, Benger-Holmes discloses the method of claim 2, wherein providing the communication with the external user comprises initiating a phone call based on the phone number (Benger, paras. [0166] (a); [0167] (b)). 

Regarding claim 6, Benger-Holmes discloses the method of claim 1, further comprising: storing, prior to providing the external communication element in the room, the properties for the external communication element in association with the room (Benger, Fig. 4; paras. [0086], lines IVR/DTMF module 40 can use speech-to-text technologies in order to recognize users' names (e.g. in a database or contact list), or the event to be initiated...; [0196], lines 8-14, The initiator then inserts the event details (Step 92). Event details can include, for example: IUs (including who is optional and who is mandatory), suggested time/times/time slot, type of event (e.g. face to face, voice conference, and video conference), expected duration of event, and free text description of the event.) (Holmes, paras. [0451], lines 1-7 and 12-17; [0452], lines 11-16).  

Regarding claim 7, Benger-Holmes discloses the method of claim 1, the method of claim 1, further comprising: providing, for each of plural participants in the room, display of a participant video element which corresponds to the participant and which includes a video feed for the participant (Benger, Fig. 5; paras. [0064], initiator generates an interactive event, sets the preferred event medium to video, and each participant receives the preferences…; paras. [0066], lines 1-7; [0068], lines 7-9, Each participant sees an indication showing who is speaking at any given time. The participants are able to share data during the event.).  

Claims 8 and 15 incorporates substantively all the limitations of claim 1 in system (a processor; and a memory storing instructions that, when executed by the processor (Benger, server 8, Fig. 2; para. [0038], computer-readable storage including  program code to be executed)) and non-transitory computer-readable storage medium forms rather than method and are rejected under the same rationale.

Claims 9-13 and 16-20 incorporates substantively all the limitations of claims 2-6, respectively, in system and non-transitory computer-readable storage medium forms rather than method and are rejected under the same rationale.

Claim 14 incorporates substantively all the limitations of claim 7 in system form rather than method form and is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457